Citation Nr: 1343452	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-08 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for medical care expenses incurred at the Biloxi Regional Medical Center in April 2011.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Biloxi, Mississippi.


REMAND

The Veteran is seeking payment or reimbursement for medical expenses incurred for treatment of at the Biloxi Regional Medical Center in April 2011.  Records of treatment from this facility reflect that the Veteran presented at the emergency department after being assaulted.  

The Board notes that, to be eligible for reimbursement under 38 U.S.C.A. § 1725 (i.e., reimbursement for certain veterans for the reasonable value of emergency treatment furnished in a non-Department facility), the claim must be filed within 90 days after the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during transportation to a facility or at the facility; or (4) the date the veteran finally exhausted, without success, action to obtain payment from a third party.  See 38 C.F.R. §17.1004(d)(1), (2), (3), (4) (2013).

In a letter dated October 2011, the representative from the Biloxi Regional Medical Center stated that medical records were sent to VA in June 2011, within 90 days from the date the Veteran was discharged from the Biloxi Regional Medical Center.  That notwithstanding, in its denial of the claim, the VAMC stated that the claim was denied because "information for completion of the claim was not returned within 30 days of date requested."    

The Board finds that medical records have been associated with the claims file; however, there appears to be no date stamp of the date these records were received by VA.  On remand, the VAMC should clarify the date of receipt of any claim for reimbursement for medical care expenses, to include any medical records received from the Biloxi Regional Medical Center.

Further, although the VAMC contends that the information for completion of the claim was not returned within 30 days of the date requested, the Board finds that the record does not contain a request, letter, or due process notice informing the Veteran or the Biloxi Regional Medical Center of their duty to submit information within a certain time period.  On remand, the VAMC should provide the Veteran with such notice in regard to this claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with due process notice advising him of the information and evidence necessary to substantiate the claim for reimbursement on appeal. 

2.  Clarify the date of receipt of the claim for payment or reimbursement for medical care expenses incurred in April 2011 at the Biloxi Regional Medical Center, and should associate any supporting documentation, to include any medical records from the April 2011 treatment session. 

3.  Then, if deemed necessary, forward the claims file to an appropriate health care provider to obtain a medical opinion.  

The health care provider should specifically opine as to whether the treatment was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  The health care provider should also provide an opinion as to whether a VA or other Federal facility/provider was feasibly available at the time of the treatment. 

Prior to the requested review, the claims file, and a copy of this remand must be made available to the health care provider for review of the case.  A notation to the effect that this record review took place should be included in the report of the health care provider.  The health care provider should set forth a complete rationale for any conclusions reached. 

4.  After ensuring that the development is complete, re-adjudicate the claim.  If not fully granted, issue a supplemental statement of the case to the Veteran before returning the claim to the Board.  Afford him the opportunity to submit written or other argument in response thereto before returning the claim to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


